DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be updated to recite that “This application is a 371 of PCT/US2020/029102, filed April 21, 2020, which claims benefit of Provisional Serial Number 62/845,952, filed on May 10, 2019.”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al, US 2001/0014658.
Smith et al, US 2001/0014658, discloses a laundry pre-treatment composition comprising three nonionic surfactants that form a surfactant blend with the desired HLB value (see abstract and paragraph 7).  It is further taught by Smith et al that the first nonionic surfactant is of the formula depicted in paragraph 4, wherein n is less than 2 (see paragraph 4), that a suitable hydrophilic ethoxylate surfactant has the formula depicted in paragraphs 12-13, wherein R is an alkyl group containing 6-24 carbon atoms, m is an integer of about 5 to about 12, and n is 0 (see paragraphs 12-13), that a suitable hydrophilic alkyl phenol ethoxylate has the formula depicted in paragraphs 14-15, wherein p is about 6 to about 12 (see paragraphs 13-15), that the composition further contains 0.01-20% by weight of a hardening agent, such as polyethylene glycol that has a molecular weight of 8,000 (see paragraphs 20-22), and that each of the three surfactants in the blend are present in a solid formulation with the hardening agent in an amount of 0.1-33% by weight (see Table 4 in paragraph 31), per the requirements of the instant invention.  Specifically, note Example 2.  Although Smith et al is silent with 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art of record does not teach or suggest in general a surfactant blend containing a second ethoxylated alcohol containing 15-20 moles of ethylene oxide or a surfactant blend containing 40-60% by weight of a first ethoxylated alcohol containing 7-25 carbon atoms in the alkyl chain and 3-9 moles of ethylene oxide, as required by applicant in instant claims 6 and 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 14, 2022